Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2014

                                      No. 04-14-00091-CV

                                     Melissa HERNANDEZ,
                                            Appellant

                                                 v.

  CHRISTUS SPOHN HEALTH SYSTEM CORP., d/b/a Christus Spohn Hospital Kleberg,
                             Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 13-0352114-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        On February 4, 2014, the appellant, Melissa Hernandez, filed a motion for new trial and a
notice of appeal. On June 16, 2014, the trial court clerk filed the clerk’s record. On June 19,
2014, the court reporter responsible for preparing the reporter’s record in this appeal filed a
notification of late record, stating that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record.

         We, therefore, ORDER the appellant to provide written proof to this court within ten days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If the appellant fails to respond within the time provided, the appellant’s brief will be due
within thirty days from the date of this order, and the court will only consider those issues or
points raised in the appellant’s brief that do not require a reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court